Citation Nr: 1422705	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-30 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to status as a veteran for purposes of Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant's alleged active military service has not been verified.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which informed the appellant that he had not established veteran status.  

In February the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserted a claim for service connection for posttraumatic stress disorder (PTSD).  His inability to attain veteran status has resulted in the denial of benefits and this resulting appeal.  

Veteran status is established for a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge under honorable conditions is binding on the VA as to the character of discharge. 38 C.F.R. § 3.12(a).  A claimant is not eligible to receive benefits from VA unless status as a "veteran" is achieved.  

In September 2008, the appellant submitted his claim for service connection.  On the VA Form 21-526 he indicated that his Social Security Number (SSN) was the one indicated on the title page above.  He also changed the year of his date of birth when submitting this form.  Finally, he indicated that he served on active duty in the Navy from May 1981 to June 1986, and that he attained the rank of E 4.  

The RO attempted in vain to verify the appellant's service and to obtain his service treatment records and service personnel records.  Ultimately, the RO was unable to obtain any service records or verify the appellant's alleged service, and was forced to deny his claim.  

In February 2012, the appellant testified at a hearing before the undersigned.  He again asserted that he served in the Navy from May 1981 to June 1986.  He did not indicate that his SSN as was being used as his claims file identifier was incorrect.  He also testified that he had been treated at VA medical facilities since approximately 1986 or 1987, which he indicated was almost immediately after separating from service.  Finally, he testified that his claimed stressor was seeing a fellow sailor severely burned during a missile firing exercise aboard the USS TICONDEROGA (CG 47) in 1982.  

In November 2012, the appellant's representative submitted a copy of service department discharge papers (DD 214).  Whether these discharge papers are the appellant's has yet to be verified.  The DD 214 submitted has a name which matches the appellant's as well as indicating service in the Navy, including aboard the USS TICONDEROGA (CG 47).  However, there are serious discrepancies in the identifying information contained on the DD 214 when compared to that submitted by the appellant on the VA Form 21-526.  First, date of birth on the DD 214 matches the altered date of birth indicated on VA Form 21-526, not the original date of birth.  The SSN indicated on the DD 214 does not match the SSN which the appellant indicated on his claim.  Furthermore, the DD 214 indicates entry into active duty on May 3, 1982, with separation on September 18, 1984; these dates do not match the dates of service previously asserted by the appellant.  His rank is indicated as being an E1, not an E4 as he asserted on the VA Form 21-526.  Finally, even if the DD 214 is the appellant's, it indicates that the character of discharge is Other Than Honorable and that the reason for separation was Misconduct.  

Based on the newly submitted DD 214, Remand is required to attempt to verify the appellant's service and to permit the RO to make the initial determination, if necessary, with respect to whether the character of discharge is a bar to benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Have the appellant confirm his correct SSN and date of birth, to include the submission of any evidence necessary to verify the correct SSN and birth date.  If he indicates he has had a new SSN assigned since service, have him submit the evidence necessary to verify the assignment of a new SSN.  Have the appellant provide an explanation as to why the SSN and Dates of Service indicated on the submitted DD 214 are different from those he submitted on his original claim.  

2.  After the above, confirm the appellant's correct SSN with the Social Security Administration.

3.  Attempt to verify the appellant's service using the information contained on the recently submitted DD 214.  Request complete copies of his service treatment records and service personnel records.  

4.  Review the claims folder and ensure that all necessary development has been completed in full.  If the record indicates that any development is incomplete, or that additional development is required, appropriate corrective action is to be implemented.  

5.  If it is determined that the submitted DD 214 belongs to the appellant, then conduct the necessary adjudication as to whether the character of the appellant's discharge is a bar to VA benefits.  

6.  Following the readjudication of the claim, if any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the appellant and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

